October 29, 2015.




                                  JUDGMENT

                 The Fourteenth Court of Appeals
 U. S. BANK NATIONAL ASSOCIATION, SUCCESSOR-IN-INTEREST TO
   WELLS FARGO BANK, N.A., SUCCESSOR BY MERGER TO WELLS
FARGO BANK MINNESOTA, N.A., AS TRUSTEE FOR THE REGISTERED
     HOLDERS OF MERRILL LYNCH MORTGAGE INVESTORS, INC.
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 1998-C2, Appellant

NO. 14-14-00679-CV                           V.

                         DANNY M. SHEENA, Appellee
                      ________________________________

       This cause, an appeal from the judgment signed, July 7, 2014, was heard on
the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED. We order
appellant, U. S. BANK NATIONAL ASSOCIATION, SUCCESSOR-IN-
INTEREST TO WELLS FARGO BANK, N.A., SUCCESSOR BY MERGER TO
WELLS FARGO BANK MINNESOTA, N.A., AS TRUSTEE FOR THE
REGISTERED HOLDERS OF MERRILL LYNCH MORTGAGE INVESTORS,
INC. MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 1998-C2, to
pay all costs incurred in this appeal. We further order this decision certified below
for observance.